— Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiff’s motion characterized by plaintiff as seeking “leave to reargue *572and/or renew”. We conclude that plaintiff’s motion is one to renew, and not one to reargue, because it was made on the ground of additional material facts not previously considered. The renewal of a motion should be denied where, as here, the movant "failed to provide a valid excuse for not submitting the additional evidence in the original application” (Monroe Dewey Partners v MDR Dev., 159 AD2d 949; see also, Foley v Roche, 68 AD2d 558, 568). (Appeal from Order of Supreme Court, Niagara County, Mintz, J. — Renewal.) Present — Dillon, P. J., Doerr, Lawton, Lowery and Davis, JJ.